—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered November 17, 1993, convicting him of murder in the second degree, attempted robbery in the first degree, assault in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of felony murder beyond a reasonable doubt (see, People v Slaughter, 78 NY2d 485). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Mangano, P. J., Thompson, Altman and Friedmann, JJ., concur.